                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

TAMMY C. PRICE                                                                      PLAINTIFF

v.                              Case No. 4:17-cv-00464-KGB

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                    DEFENDANT

                                               ORDER
        The Court has received the Recommended Disposition submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 13). No objections have been filed, and the time for

filing objections has passed. After careful review of the Recommended Disposition, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted as

this Court’s findings in all respects (Id.).

        Therefore, the Court affirms the final decision of defendant Acting Commissioner Nancy

Berryhill and dismisses with prejudice plaintiff Tammy Price’s complaint (Dkt. No. 2).

        So ordered this the 25th day of March, 2019.



                                                       _____________________________
                                                       Kristine G. Baker
                                                       United States District Judge
